659 So. 2d 784 (1995)
Peggy CHUSTZ, Individually and on Behalf of Her Minor Child, Tiffany D. Chustz, Angel Chustz Bates, & John S. Chustz, Jr.
v.
J.B. HUNT TRANSPORT, INC., et al.
No. 95 CW 0031.
Court of Appeal of Louisiana, First Circuit.
February 9, 1995.
*785 J.J. McKernan, Baton Rouge, for plaintiff.
Brenda Verbois and Monroe Garner, Baton Rouge, for defendant.
Before LOTTINGER, C.J., and SHORTESS and CARTER, JJ.
WRIT GRANTED. The trial court's ruling allowing Dr. Stan Smith to testify regarding "hedonic damages" is vacated and relators' motion to exclude the testimony of Dr. Smith regarding "hedonic damages" hereby is granted. Foster v. Trafalgar House Oil and Gas, 603 So. 2d 284 (La. App.2d Cir.1992). The guidelines set forth for determining the admissibility of expert scientific testimony in State v. Foret, 628 So. 2d 1116 (La.1993) and Daubert v. Merrell Dow Pharmaceuticals, Inc., ___ U.S. ___, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993) are not applicable to "hedonic damages."